DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 6/8/2016 in relation to application 16/756,946.
The instant application claims benefit to provisional application #62/573,627 with a priority date of 10/17/2017.
The Pre-Grant publication # 20210134184 is published on 10/5/2017
Claims 1-4, 9-14, 17-22, 31-36, 43-44, 47, 63 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-14, 17-22, 31-36, 43-44, 47, 63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 20160367766 A1  to BAKER et al. (Baker, via provisional 62/137,354 dated 12/22/2016).

Claim 1. Baker teaches an injection training device (Para 0046 training devices) comprising: 
a housing defining a receptacle having an opening (Fig.1A,B elements 10, 18b   receptacle housing with an opening) ;  
a removable container, receivable within the receptacle (Fig.1A,B element 12 removable container); 
an actuation member configured to simulate actuation of an injection device(Para 0079 injection device is actuated); 
at least one sensor comprising a container sensor for detecting receipt of the removable container within the receptacle (Fig.3B element 79;Para 0079 sensor senses and records a use and/or a condition of the injection device 12 and/or of the positioning apparatus); and  a processor (Para 0083); 
wherein the injection training device detects a condition of the device and, optionally, provides feedback based on the condition detected (Para , 0072  feedback on corrected steps included; Para 0082 device conditions on feedback situations); and 
wherein the housing is configured to be affixed to a contact site of a user for an injection training event (Para 0079 affixed to contact size or target surface).Claim 2. Baker teaches the  injection training device of claim 1, further comprising an injection simulation member configured to simulate a needle, wherein activation of the actuation member delivers the injection simulation member from the device (Para 0069 includes injection training or medicament delivery simulation device that could very well be used as a simulation members)Claim 3. Baker teaches the  injection training device of claim 1, wherein the condition comprises an error condition (Para 0039, 0047 error associated measurement).Claim 4. Baker teaches the  injection training device of claim 1, wherein the feedback comprises corrective feedback (Para 0047 corrective activities for feedback as in para 0072 using visual, audio or other cues stimulating other senses).Claim 9. Baker teaches the  injection training device of claim 1, wherein the housing comprises a front side and a back side, wherein said contact substrate is removably associated with the back side (Fig.8A-8B attachment component to substrate is on a back side of housing).Claim 10. Baker teaches the  injection training device of claim 9, wherein the contact substrate is removable (Para 0042 removably affixed to back side contact layers).Claim 11. Baker teaches the  injection training device of claim 9, wherein the contact substrate comprises an adhering portion, configured to adhere to a contact site of a user (Para 0073 adhering to target or contact substrate).Claim 12. Baker teaches the  injection training device of claim 1, further comprising a receptacle closure member, the receptacle closure member for securing an entrance to the opening (Para 0007 second side defining an 
opening and a space for closure positioning device).Claim 13. Baker teaches the  injection training device of claim 11, wherein the contact substrate comprises a removable layer, such that removal of the removable layer exposes the adhering portion of the contact substrate (Fig.5B element 520 exposing adhering portion).Claim 14. Baker teaches the  injection training device of claim 13, further comprising a contact substrate sensor, wherein the contact substrate sensor is disposed between the removable layer and the contact substrate to detect a contact between the removable layer and the contact substrate (Para 0068 detecting as an stabilizing surface).
Claim 17. Baker teaches the  injection training device of claim 1, further comprising an actuation sensor, wherein the actuation sensor detects actuation of the actuation member (Para 0079 injection device actuation sensing detecting positioning device removal).Claim 18. Baker teaches the  injection training device of claim 2, wherein a flap portion extends from the back side of the housing, said flap portion for contacting the contact site of the user (Fig.13A element 126 Para 0078 for flap portion engagements).Claim 19. Baker teaches the  injection training device of claim 18, wherein upon removal of the device from a contact site of the user, the flap portion covers a portion of the injection simulation member (Para 0078 positioning apparatus includes tabs releasing housing from injection device covering members like a flap) .Claim 20. Baker teaches the  injection training device of claim 19, wherein the flap portion comprises an aperture for receiving the injection simulation member during delivery of the injection simulation member from the device (Fig.8B element 800 aperture receiving injection member)Claim 21. Baker teaches the  injection training device of claim 18, wherein the flap portion is movable relative to the housing, such that associating the back side of the housing with the contact site of the user compresses the flap portion against the back side of the housing (Fig.12 flap portion may have movable elements for stabilizing operations).Claim 22. Baker teaches the  injection training device of claim 21, wherein the device comprises a biasing member associated with the flap portion, such that the flap portion is biased away from the device (Fig.10 element 18 a member that could be biased away).Claim 31. Baker teaches an injection training system comprising: an injection training device for simulating a drug delivery device, the training device comprising, a housing; an attachment mechanism for affixing the housing to a user; an actuation member configured to simulate actuation of an injection device; a contact site sensor for detecting contact between the housing and a contact site of a user, wherein the housing is configured to be affixed to the contact site of the user during an injection training event (as in claim1 rejection statement); and a cooperating package communicating connected to the injection training device, the package comprising a receiver for receiving the injection training device, the package further comprising: a power source; a processor; and a package sensor for sensing receipt and removal of the injection training device relative to the receiver, wherein the injection training system detects a condition of the device and, optionally, provides feedback based on the condition detected (Para 0084 communicatively connected to cooperating package for the operation of  injection training device)Claim 32. Baker teaches the  injection training system of claim 31, wherein the receiver comprises the package sensor (Para 0072 sensors for the positioning apparatus) .Claim 33. Baker teaches the  injection training system of claim 31, wherein the housing further defines a receptacle having an opening for receiving a container (Fig. 10 element 18 receiving container).Claim 34. Baker teaches the  injection training system of claim 33, further comprising a removable container, receivable within the receptacle, the removable container configured to simulate a medicament container  (Fig.13D element 128).Claim 35. Baker teaches the  injection training system of claim 31, wherein when the contact site sensor does not detect contact with the contact site of a user, after the actuation member is actuated and prior to completion of a training event, an error condition is detected (Para 0050 an error message signal setup for actuation member in relation of completion of a training event like a congratulatory message).Claim 36. Baker teaches the  injection training system of claim 32, wherein the housing further comprises a receptacle closure member for securing an entrance to the opening (Para 0068 stabilizing action can secure entrance to openings).Claim 43. Baker teaches the  injection training system of claim 42, wherein a flap portion extends from a back side of the housing, said flap portion for engaging the contact site of the user (Fig.13A element 126 Para 0078 for flap portion engagements)Claim 44. Baker teaches the  injection training system of claim 43, wherein upon removal of the device from the contact site of the user, the flap portion covers a portion of the injection simulation member (Para 0079 manipulation of one or more tabs to release the housing from portion of simulation device).Claim 47. Baker teaches the  injection training system of claim 46, wherein the contact site sensor is associated with the flap portion, such that when the flap portion is biased inward toward the housing, the system detects contact between the injection training device and the contact site of the user (Para 0079, 0080 depending on the flaps on positioning apparatus biasness towards various directions could be obtained).Claim 63. Baker teaches an injection training device comprising: a housing; an actuation member configured to simulate actuation of an injection device; at least one sensor comprising a contact area sensor for detecting contact between the device and a user; an injection simulation member configured to simulate a needle, wherein activation of the actuation member delivers the injection simulation member from the device; a processor; wherein the injection training device detects a condition of the device and, optionally, provides feedback based on the condition detected; and wherein the housing is configured to be affixed to a contact site of a user during an injection training event (as in claim1 rejection statement), and wherein when following actuation of the actuation member, and prior to completion of an injection training event, contact between the device and the user is not detected, an error condition is detected ( Para 0039 error associated measurement).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. Baker teaches the  examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. Baker teaches the  fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        

/SADARUZ ZAMAN/Examiner, Art Unit 3715                                                                                                                                                                                                        June 17, 2022